Name: Decision of the EEA Joint Committee No 46/2000 of 19 May 2000 amending Protocol 31 to the EEA Agreement on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: cooperation policy;  European construction
 Date Published: 2000-07-13

 Avis juridique important|22000D0713(06)Decision of the EEA Joint Committee No 46/2000 of 19 May 2000 amending Protocol 31 to the EEA Agreement on cooperation in specific fields outside the four freedoms Official Journal L 174 , 13/07/2000 P. 0058 - 0058Decision of the EEA Joint CommitteeNo 46/2000of 19 May 2000amending Protocol 31 to the EEA Agreement on cooperation in specific fields outside the four freedomsTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Articles 86 and 98 thereof,Whereas:(1) Protocol 31 to the Agreement was amended by Decision No 100/1999 of the EEA Joint Committee of 30 July 1999(1).(2) It is appropriate to extend the cooperation of the Contracting Parties to the Agreement to include a single financing and programming instrument for cultural cooperation (Culture 2000 programme) (Decision No 508/2000/EC of the European Parliament and of the Council(2)).(3) Protocol 31 to the Agreement should therefore be amended in order to allow for this extended cooperation to take place from 1 January 2000,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in Article 13(4) of Protocol 31 to the Agreement:"- 32000 D 0508: Decision No 508/2000/EC of the European Parliament and of the Council of 14 February 2000 establishing the Culture 2000 programme (OJ L 63, 10.3.2000, p. 1)."Article 2This Decision shall enter into force on the day after the last notification under Article 103(1) of the Agreement has been made to the EEA Joint Committee.It shall apply from 1 January 2000.Article 3This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 19 May 2000.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) Not yet published in the Official Journal.(2) OJ L 63, 10.3.2000, p. 1.